IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-76,098-02


OSCAR MORENO, Relator

v.

STUART JENKINS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
PAROLE DIVISION, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 05-98-K277A 
IN THE 277TH JUDICIAL DISTRICT COURT
FROM WILLIAMSON COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he has not been given a timely preliminary
revocation hearing.  
	 In these circumstances, additional facts are needed. The Respondent is ordered to file a
response stating whether Relator is being detained on a pre-revocation warrant and, if so, whether
Relator has been given a preliminary revocation hearing. If Relator has not been given a hearing, the
Respondent shall state why no hearing has been held. This application for leave to file a writ of
mandamus shall be held in abeyance until the Respondent has submitted the appropriate response.
Such response shall be submitted within 30 days of the date of this order.


Filed: August 24, 2011
Do not publish